Title: To Thomas Jefferson from Elizabeth House Trist, 13 March 1801
From: Trist, Elizabeth House
To: Jefferson, Thomas



Dear Sir
Richmond 13th. March

Your favor received yesterday was quite Unexpected. It was not my intention by obtruding my admonitions upon you to draw you into a corrispondence, knowing how fully (particularly at this period) you must be occupied. altho to you business of every kind wou’d be as little irksome as to any one, yet every moment of leisure you shou’d embrace to promote your health and spirits—to hear that you enjoy’d both, wou’d be as grateful to my mind, as the proof you have given me of your attention and friendship
It is with delight I assure you that your speech is universally admired your opponants are relieved of a burthen by the concilitary sentiments it breathes and the republicans have not even complain’d of your philanthrophy on this occasion—all seem pleased and every testimony of has been exibited the country is capable of, the triumph of republickinism is celebrating in every part of this State. Albemarle has shone. its true for want of a feild peice they had to make a substitute not of a Jack Boot as Trim did but a peice of wrought Iron which they tied to one of the pillars of the Court House. it answered very well to anounce the glad tydings. I am obliged to relinquish the hope I had entertain’d of seeing you in Albemarle this spring if your visit is to be a short one, as it will not be in my power to leave this till the middle of next month, but I please my self with the hope the period will not be very distant when I shall have that pleasure
I am with every sentiment of Respect Your Sincere Friend

E. Trist

 